 Case: 4:17-cv-00767-NAB Doc. #: 83 Filed: 11/14/18 Page: 1 of 2 PageID #: 1783



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JON LUER, and                                 )
                                              )
ANDREA STEINEBACH,                            )
                                              )
                        Plaintiffs,           )
                                              )
v.                                            )    Case No.: 4:17-cv-767 NAB
                                              )
ST. LOUIS COUNTY, MISSOURI,                   )
                                              )
MICHAEL CLINTON, and                          )
                                              )
BENJAMIN SELZ,                                )
                                              )
                        Defendants.           )

            JOINT MOTION FOR EXTENSION OF TIME TO FILE PRETRIAL

       Come now the parties, and ask for additional time to file their pretrial documents. As

grounds for the Motion, the parties state as follows:

       1.      Pursuant to the Case Management Orders, certain pretrial documents are due to be

filed by November 20, 2018.

       2.      All parties have Motions for Summary Judgment pending with this Court. This

Court has not yet ruled on those motions.

       3.      The parties would require time after the Court rules on those motions to draft the

appropriate pretrial documents.

       WHEREFORE, for the above stated reasons, the parties ask the Court for an extension of

time to file their pretrial documents, up to and including seven days after the Court rules on the

parties’ motions for summary judgment.




                                                  1
Case: 4:17-cv-00767-NAB Doc. #: 83 Filed: 11/14/18 Page: 2 of 2 PageID #: 1784



Respectfully submitted,

PETER J. KRANE,
COUNTY COUNSELOR
/s/Carl W. Becker
Carl W. Becker #37585 MO
Associate County Counselor
41 S. Central Avenue, 9th Floor
Clayton, MO 63105
314.615.7042; 314.615.7029 (direct dial)
314.615.3732 (fax)
cbecker@stlouisco.com
Attorneys for Defendants

American Civil Liberties Union
of Missouri Foundation:
Anthony E. Rothert, #44827
Jessie Steffan, #64816
Omri E. Praiss, #41850
906 Olive Street, Suite 1130
St. Louis, Missouri 63101
Phone: 314/652-3114 \ Fax: 314/652-3112
arothert@aclu-mo.org; jsteffan@aclu-mo.org; Jessie.steffan@gmail.com
opraiss@aclu-mo.org

American Civil Liberties Union
of Missouri Foundation:
Gillian R. Wilcox, #61278
406 West 34th Street, Suite 420
Kansas City, Missouri 64111
gwilcox@aclu-mo.org
Attorneys for Plaintiffs Jon Luer and Andrea Steinebach




                                              2
